Citation Nr: 0005197	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-12 081A	)	DATE
	)
	)


THE ISSUE

Whether a March 1998 Board of Veterans' Appeals (Board) 
decision denying a claim for entitlement to service 
connection for the cause of the veteran's death should be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE).


REPRESENTATION

Moving Party Represented by:  American Defenders of Bataan 
and Corregidor, Inc.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel




INTRODUCTION

The appellant is the widow of the veteran who had recognized 
guerilla service from February 1945 to June 1945.

This matter comes before the Board based on a CUE motion as 
to the Board decision of March 19, 1998, which denied a claim 
for entitlement to service connection for the cause of the 
veteran's death.  At the time of the Board's denial of the 
moving party's motion for reconsideration in July 1998, the 
Board advised the moving party that it would also consider 
her motion as a request for revision of the Board's March 19, 
1998 decision on the grounds of CUE.

Thereafter, in a letter dated in April 1999, the Board 
indicated that in view of the new regulations concerning CUE, 
it would not consider the motion for reconsideration as a CUE 
motion unless the moving party informed the Board in writing 
within 60 days of the date of the April 1999 letter that she 
wished for the Board to do so.  In this letter, the Board 
expressly advised the moving party that the regulations 
contained "very specific rules for what you must do to 
prevail," and warned her that once a motion for review on 
the basis of CUE was finally denied the Board would not 
consider another CUE motion on that decision.  The Board 
strongly urged the moving party to obtain a representative.

The record reflects that the Board received a letter from the 
moving party in June 1999, which specifically indicated her 
desire to have her motion for reconsideration considered as a 
CUE motion and to obtain the assistance of a representative 
in order to complete her claim for benefits.  Accordingly, as 
the moving party made specific reference to CUE in her 
communication to the Board after being advised that she must 
specifically advise the Board that she wished to proceed with 
a CUE review, the Board finds that the moving party has 
authorized the Board to proceed with review of her motion for 
CUE.

As noted above, in her June 1999 letter, the moving party 
also indicated a desire to have representation with respect 
to her CUE motion, and in response, the Board thereafter 
enclosed a Department of Veterans Affairs (VA) Form 21-22 in 
a letter to the moving party, dated in September 1999.  
Following additional correspondence in this regard from the 
Board in October 1999, the Board received a completed and 
signed VA Form 21-22, which designated American Defenders of 
Bataan and Corregidor, Inc, as the moving party's 
representative in this matter.

Finally, the Board observes that in correspondence to the 
moving party's newly appointed representative, dated in 
November 1999 and January 2000 (the same letter was directed 
to two different addresses), the Board provided the moving 
party's service representative thirty days for the filing of 
a response in support of the motion for CUE.  These letters 
were dated November 29, 1999 and January 18, 2000, and the 
file does not reflect a written response from the moving 
party's representative to either letter.  Consequently, in 
view of the expiration of more than the required period for 
the submission of a response, the Board finds that further 
delay in the consideration of this matter is not warranted.


FINDING OF FACT

The March 1998 Board decision which denied a claim for 
entitlement to service connection for the cause of the 
veteran's death correctly applied existing statutes and/or 
regulations and was consistent with and supported by the 
evidence then of record.


CONCLUSION OF LAW

The March 1998 Board decision did not contain CUE.  38 
U.S.C.A. § 501(a), 7111 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.1403 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Rule 1403, which is found at 38 C.F.R. § 20.1403, relates to 
what constitutes CUE and what does not, and provides as 
follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court").  
More specifically, it was observed that Congress intended 
that the VA adopt the Court's interpretation of the term 
"CUE."  Indeed, as was discussed in the notice of proposed 
rulemaking (NPRM), 63 Fed. Reg. 27534, 27536 (1998), the 
sponsor of the bill that became the law specifically noted 
that the bill would "not alter the standard for evaluation 
of claims of CUE."  143 Cong. Rec. 1567, 1568 (daily ed. 
April 16, 1997) (remarks of Rep. Evans, sponsor of H.R. 1090, 
in connection with House passage).

Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

The Board also notes that the final regulations governing the 
adjudication of CUE motions additionally provides in Rule 
1404(a) (38 C.F.R. § 20.1404(a)) that:

A motion for revision of a decision based on 
clear and unmistakable error must be in 
writing, and must be signed by the moving 
party or that party's representative.  The 
motion must include the name of the veteran; 
the name of the moving party if other than 
the veteran; the applicable Department of 
Veterans Affairs file number; and the date of 
the Board of Veterans' Appeals decision to 
which the motion relates.  If the applicable 
decision involved more than one issue on 
appeal, the motion must identify the specific 
issue or issues, to which the motion 
pertains.  Motions that fail to comply with 
the requirement set forth in this paragraph 
shall be dismissed without prejudice to 
refilling under this subpart.

In Rule 1404(b) (38 C.F.R. § 20.1404(b)), it is further 
stated that:

(b)  Specific Allegations Required:  The 
motion must set forth clearly and 
specifically the alleged CUE, or errors, of 
fact or law in the Board decision, the legal 
or factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  Non-
specific allegations of failure to follow 
regulations or failure to give due process, 
or any other general, non-specific 
allegations of error, are insufficient to 
satisfy the requirement of the previous 
sentence.  Motions which fail to comply with 
the requirements set forth in this paragraph 
shall be denied.  (Emphasis added.)

In the March 1998 decision, the Board found that in regard to 
the cause of the veteran's death, pulmonary tuberculosis 
(PTB), there was no evidence of record, which showed that PTB 
was incurred in or aggravated by service.  The Board further 
found that the only evidence of record, which suggested that 
the veteran had PTB, was a private medical record from 
September 1982 and November 1996, many years after service, 
and that there was no competent medical evidence establishing 
a nexus between the cause of death and service.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Consequently, the Board 
concluded that the appellant's claim was not well grounded 
and denied it on this basis.  


II.  Analysis

The moving party was provided with CUE regulations in an 
April 1999 letter, which advised the moving party of the 
specific filing and pleading requirements governing motions 
for review on the basis of CUE.  The Board finds that the 
moving party's CUE motion of May 1998 and her subsequent 
correspondence contain no more than general assertions of CUE 
with respect to the Board decision of March 1998.

To the extent that the moving party asserts that the Board 
did not fully consider the evidence that was of record at the 
time of the March 1998 Board decision, and therefore 
improperly weighed or evaluated the evidence at that time, 
disagreement as to how the facts were weighed or evaluated 
has been specifically precluded as a basis for CUE in Rule 
1403(d)(3).  

The moving party points to no specific evidence that 
undebatably demonstrated moving party's entitlement to 
service connection for the cause of the veteran's death.

As far as any other basis for CUE is concerned, the Board 
must emphasize that in a CUE motion, it is incumbent upon the 
moving party to set forth clearly and specifically the 
alleged CUE, and that non-specific allegations of failure to 
follow regulations or failure to give due process, or any 
other general non-specific allegations of error, are 
insufficient to satisfy this requirement under Rule 1404(b).  
Moreover, motions which fail to comply with the requirements 
set forth in Rule 1404(b), shall be denied.  Rule 1404(b).  
Consequently, in view of the fact that the moving party has 
failed to comply with Rule 1404(b), and that no other 
allegation of CUE is supported by the record as noted above, 
the Board has no alternative but to deny the moving party's 
motion for CUE.


ORDER

The March 1998 Board decision did not contain CUE and the CUE 
motion is denied.



		
	Richard B. Frank
Member, Board of Veterans' Appeals


 


